Exhibit 10.1

 

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the _15th_ day of June, 2020 (the “Effective Date”), by and between DURHAM TW
ALEXANDER, LLC, a Delaware limited liability company (“Landlord”), and PRECISION
BIOSCIENCES, INC., a Delaware corporation (formerly a North Carolina
corporation) (“Tenant”).

STATEMENT OF PURPOSE

WHEREAS, Landlord and Tenant entered into that certain Lease dated October 2,
2018 (“Initial Lease”) as amended by that certain First Amendment to Lease dated
December 23, 2019 (“First Amendment”) and as further amended by that certain
Second Amendment to Lease dated March 13, 2020 (“Second Amendment”) (as amended,
the “Existing Lease”), for certain premises containing approximately 33,828
rentable square feet on the first (1st) floor (the “Premises”) located in the
building known as Biopoint Innovation Labs located at 20 TW Alexander Drive,
Research Triangle Park, North Carolina 27709 (the “Building”), as more
particularly described in the Lease.

WHEREAS, Landlord and Tenant desire to amend the terms of the Existing Lease:
(i) to extend the date by which Tenant must utilize the Tenant Improvements
Allowance, as defined in the First Amendment, and (ii) to modify certain other
terms of the Existing Lease.  For purposes hereof, the Lease as amended by this
Amendment is referred to as the “Lease.”  All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Existing Lease.

NOW, THEREFORE, in consideration of the statement of purpose, the mutual
covenants contained herein and other valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.

Recitals.  The recitals shall form a part of this Amendment.

2.Extension of the Tenant Improvements Allowance Disbursement Deadline.  Due to
various delays in the performance of the Tenant Improvements, as defined in the
First Amendment, Landlord and Tenant hereby agree that the deadline for Tenant
to request disbursements from the Tenant Improvement Allowance under Section 2.2
of Exhibit C of the First Amendment shall be extended until June 30, 2021.  For
purposes of clarity, Landlord also hereby acknowledges and agrees that Tenant’s
delayed occupancy of the Premises and construction timeline does not constitute
abandonment under Section 19.1.3 of the Lease.

3.Counterparts/Signatures.  This Amendment may be executed in counterparts.  All
executed counterparts shall constitute one agreement, and each counterpart shall
be deemed an original.  The parties hereby acknowledge and agree that electronic
signatures, facsimile signatures or signatures transmitted by electronic mail in
so-called “pdf” format shall be legal and binding and shall have the same full
force and effect as if an original of this Amendment had been
delivered.  Landlord and Tenant (i) intend to be bound by the signatures
(whether original, faxed or electronic) on any document sent by facsimile or
electronic mail, (ii) are aware that the other party will rely on such
signatures, and (iii) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature.

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

4.Miscellaneous.  This Amendment shall become effective only upon full execution
and delivery of this Amendment by Landlord and Tenant.  This Amendment contains
the parties’ entire agreement regarding the subject matter covered by this
Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter.  There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment.  This Amendment shall be construed and enforced in accordance with
the laws of the State of North Carolina.  Except as modified by this Amendment,
the terms and provisions of the Lease shall remain in full force and effect, and
the Lease, as modified by this Amendment, shall be binding upon and shall inure
to the benefit of the parties hereto, their successors and permitted assigns.

[Signature Page Follows]

[The remainder of this page has been intentionally left blank]




 

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

LANDLORD AND TENANT enter into this Amendment as of the Effective Date above.

LANDLORD:

DURHAM TW ALEXANDER, LLC,

a Delaware limited liability company

By: /s/ Jamison Peschel
Name: Jamison Peschel
Title: Authorized Signatory

 

TENANT:

PRECISION BIOSCIENCES, INC.,

a Delaware corporation

By: /s/ Sinu Bhandaru
Name: Sinu Bhandaru
Title: VP Operations & IT

 

 